DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.
 
Status
	Applicant’s reply dated 19 July 2021 to the previous Office action dated 19 April 2021 is acknowledged.  Pursuant to amendments therein, claims 18-25, 27, 29-35, and 37-40 are pending in the application.
	The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn for reasons discussed below.

Response to Arguments
Applicant’s arguments, see remarks pages 6-7, filed 19 July 2021, with respect to the rejection under 35 U.S.C. 103 made in the previous Office action have been fully considered and are persuasive, in that Looney et al. (of record) does not teach roller compaction into larger aggregates as claimed, but rather teaches agglomerate formation via precipitation and freeze drying per Example 4, which cannot be said to result in the same properties.  The rejection under 35 U.S.C. 103 made in the previous Office action has been withdrawn. 

Allowable Subject Matter
Claims 18-25, 27, 29-35, and 37-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617